Title: To James Madison from Daniel Parker, 29 October 1814
From: Parker, Daniel
To: Madison, James


        
          Sir,
          Washington Oct. 29th. 1814 Sunday Evening
        
        I came to this city near four years since at the particular request of Mr. Eustis & without application on my part to be Chief Clerk in the War Dept.
        I then left the practice of law in which I had been several years established with good reputation & declined delivering any letters of introduction which my friends had pressed on me or sent to this place for that purpose—determining to have no acquaintances but what my duties required. I saw I had a new profession which required much time & study to make me master of it.
        When the army of 1812 was raised many of the members of Congress from Massachusetts offered their recommendations in my favor as Colonel of one of the Regts.
        At the earnest solicitation of Mr. Eustis I consented to remain longer in the War Office.
        General Armstrong was a stranger to me & on his coming into office I stated distinctly my wishes to have a place in the army. He promised to consider this & I agreed to wait untill the duties of office should become familiar to him. He afterwards acknowledged my qualifications for the army & said the staff was most elligable & promised to render me more useful to the service. My whole time & attention was devoted to laborious duties during which the regulations for the staff & army were made. A register was formed and published after the Secretary left this place for the north in the summer of 1813 the whole being under my superintendance conformably to his direction.
        I have never had a wish unconnected with the good of the service, nor have private motives governed any part of my conduct.
        In addition to my own duties I have constantly done much for the Adjt. & Inspr. Genls. office besides teaching several gentlemen of the army to do the current business. It has been impossible for me so far to interfere if I had found time as to direct the necessary permanent records of that office which will hereafter become important. It is an office of record, an important clerkship of the War Dept. with a military name for which I know myself better qualified than any other person can be at this time.
        
        Any gentleman of good understanding may soon be able to do the current business. The present incumbent does that very well—he is compelled however to apply at my room very often for facts, precedents and law. It will require a long time & a perfect knowledge of all that has occurred since the war to make such army records as ought to exist in that office & without which many a poor fellow will never get his rights. The want of such an office in the revolution is still felt.
        The military staff are with the armies.
        Here their records should be preserved and the fiscal & police regulations which experience in the field shows to be wanting should be prepared and adopted to operate equally on all. It is impossible to organize our War Dept. like those of other governments. Here the Department is military as well as ministerial. If we had a generalissimo the executive would still be responsible & must direct. The Secretary of War is the organ of the President for military disposition & plans of operations—from the Adjt & Inspr. Genls. office minor orders of detail only can only be given & then by direction of the Secretary and not otherwise. The office has nothing different from any other clerkship of the Dept. but the name & pay.
        I did not come into the War Office ignorant of martial law & the usages of military service as far as precedent goes and now all acts ordnances & details are as familiar as my name.
        I am willing & anxious to remain in the military service to the end of the war in the situation where I believe I could be most useful. I am convinced that situation is the office of the Adjutant & Inspector General attached to the War Dept.
        General Armstrong repeatedly stated that he should give me that office & Mr. Worthington of the Senate has recently informed me the Genl. particular[l]y communicated to him his intention to promote me to that place. I never had any other than office acquaintance with General Armstrong & of course he would only promote me for my merits. I have always avoided making myself conspicuous in any way & am only known here by my situation and the discharge of its duties.
        By the usage of the War Dept. & the rules of the Senate, this being an original appointment no officer in the army has pretentions to it. Col. Duane is the senior Adjt. Genl. & if the appointment is made from the army he has the first claim. Last summer he wrote me a letter informing me that I was to have the place. The letter is mislaid in which he congratulated me on the appointment with many compliments.
        The military Adjt & Inspr. General is provided for in the 2d sec. of the act of March 3d 1813. The place I wish is provided for in the first section of the same act. I consider that officer as placed near the War Dept & standing in the same relation to the military staff & the army and the government as a judge advocate to the accused of a Court martial.
        
        He explains to officers & soldiers the statutes & ordnances according to the construction given him by the President or War Dept. He presents their petitions in their proper light or informs them that they are not well founded. Where experience in the field has shown the necessity of an edict or general regulation it is put in form to correspond with the laws the usages of service, with other regulations on the same subject & presented for adoption with all necessary explanations. Nothing is or can be done by the Adjt & Inspr. Genl. himself, he has no command. No instructions from that officer are binding unless signed by order of the Secy of War or the President himself. It is less important to the government & the country than the office of [sic] have filled for near four years. It has nothing of military but the name & pay, both are better than other clerkships. I do not wish to avoid labor. I will find time to explain any & all doubts and difficulties which may arise in business connected with the War Dept. I will also find time to do anything where my services from a perfect knowledge of every occurrence sinc[e] the war could render me useful.
        My undivided attention has been given for four years to those subjects immediately connected with the government and the military of our country. This information will be of little use in any other situation than the one I solicit unless I were to write the history of the present war. I have already sacrificed much of my feelings & wishes to the pursuasi[o]n of others & have become so interested in whatever relates to the military of our country that I am anxious to remain in a situation where I think I could be most useful. By the principles adopted for appointments at the commencement of the war I could have been a Colonel. I trust I have lost nothing since Genl. Armstrong repeatedly acknowledged my merits & particularly informed Mr. Worthington of the Senate that he ment to place me in the office of Adjt & Inspr. Genl. attached to the War Dept. I never had any but official acquaintance with Genl. Armstrong. I had no claims on him and I consider his testimony in my favor an unequivocal proof of merit.
        My situation is now unpleasant. I cannot be Chief Clerk unless I am acquainted with all parts & details. The Secretary has determined on another course. I consider the arrangment impracticable.
        Whatever plan the Secretary may wish to adopt I will do anything in my power to promote it, but it appears unreasonable to expect me to be clerk under such arrangment. I had rather stay in the City six months as a private citizen without pay and teach the new gentlemen their duties than to remain as clerk.
        The business of the War Dept. it appears to me cannot be more subdivided than heretofore. The seperate bureaus are the Super. Genl. of Mil. supplies, the accountant, the Paymaster, the Adjt & Inspr Genl., the Commissary Genl. of Ordnance, the Comy. Genl. of Purchases & the

Qr. Master Genl. The two last are not in this place—Phia. is the place for the Comy of purchases & there is no absolute necessity for any officer as Chief of the Qr. M. Dept in this City.
        When letters are addressed to the Secy which belong to those offices they are referrd immediately to them & are then answered.
        All those officers communicate to & consult with the Secretary as often as their business requires his attention. Clerks from the War Dept. cannot enter into the details of those offices. The gentlemen in those several Depts. connected with the Secy will not submit to be directed & overhauled by clerks. When any question arises relative to their duties I never do more than request them to explain to the Secretary. Since there has been a new Accountant the details of the War Dept. have been agreeable & perfectly understood by all the subordinate officers above enumerated.
        No one has a more respect for the patriotism, tallents & integrity of Mr. Monroe Secretary of War than myself. The preceding remarks are hastily made, without correction, as being immediately connected with myself. Whatever may be determined in relation to my application I hope Sir, you will do me the honor to accept the most sincere assurances of my greatest respect & esteem. Nothing will ever induce me to withold the public expression & private admiration of your patriotism talents and virtues.
        
          Daniel Parker
        
        
          P.S. I shall have the honor in a few days to submit my recommendations for the office of A. & I. Genl.
        
      